ACCEPTED
                                                                                                                                                                       01-15-00820-CV
                                                                                                                                                            FIRST COURT OF APPEALS
                                                                                                                                                                    HOUSTON, TEXAS
                                                                                                                                                                 10/27/2015 1:25:40 PM
                                                                                                                                                                 CHRISTOPHER PRINE
                                                                                                                                                                                CLERK
Appellate Docket Number: 01-15-00820-CV

Appellate Case Style:             Fredrick Dale Blevins


                                  Pepper—Lawson Construction,            L.P.,   Wineo Mansomy, L.P., and Alejandro Sanchez
                                                                                                                                      FILED IN
                                                                                                                               1st COURT OF APPEALS
Companion Case No.:                                                                                                                HOUSTON, TEXAS
                                                                                                                               10/27/2015 1:25:40 PM
                                                                                                                               CHRISTOPHER A. PRINE
                                                                                                                                        Clerk
Amended/corrected statement:                                  DOCKETING STATEMENT (Civil)
                                                     Appellate Court: lst Court ofAppeals
                                             (to   he filed   in   the court of appeals   upon perfection of appeal under TRAP 32)

I.   Appellant                                                                             ll.    Appellant Attorm-.y(s)

[2 Person        |:|   Organization (choose one)                                          D        Lead Attorney
                                                                                          First    Name:       Randolph
First   Name:          Fredrick                                                           Middle Name: James

Middle Name: Dale                                                                         Last     Name:       Amaro

Last    Name:          Blevins                                                             Suffix:    Jr.


Suffix:
                                                                                           Law F irm Name: Amaro Law F irm
Pro Se:     0                                                                              Address    1:       2500 E TC   Jester, Suite   525
                                                                                           Address    2:

                                                                                           City:               Houston
                                                                                           State:      Texas                       7.ip+4:       77008

                                                                                           Telephmlet          713-864-I941                 exp
                                                                                           Fax:        713-864-1942
                                                                                           Email:      james@amarolawfirm.eom

                                                                                           SEN:        24036134

 III.   Appellee                                                                           IV. Appellee Attorney(s)

|:l     Person         Organization (choose one)                                           El      Lcod Attorney
Organization Nan1e:Pepper-Lawson Construction, LIP‘                                        First   Name:       Michael

 First Name:                                                                               Middle Name: Vernon

Middle Name:                                                                               Last     Name:      Winchester

 Last    Name:                                                                             Suffix:

 Suffix:                                                                                   Law Firm Name: Michael V.        Winchester     & Associates, PC.
 Pro Se:    0                                                                              Address     1:      5 601 Granite Parkway, Suite 410

                                                                                           Address     2:

                                                                                           City:               Plano

                                                                                           State:      Texas                        Zip+4;          75024
                                                                                           Telephone:           214-423-0000                 OX1.

                                                                                           Fax:        214-423-0001
                                                                                           Email:       mwinehcster@wine11esterlaw.net

                                                                                            SBN:       21754350
                                                                                 Pagel of1O
III.    Appellee                                       IV. Appellee Attorney(s)

       Person        Organization (choose one)         El       Lead Attorney
1:]

Organization Name:                                     First    Name:          Michael

First Name:          Winco Mansomy, L.P.               Middle Name: Vernon

Middle Name:                                           Last Name:              Winchester

Last Name:                                             Suliﬁx:

Suliix:                                                Law Firm Name: Michael V. Winchester & Associates, PC.
Pro Se:     O                                          Address       1:        5601 Granite Parkway, Suite 410

                                                        Address      2:

                                                        City:                  Plano

                                                        State:       Texas                       z1p+4;       75024
                                                        Telephone:             214-423-0000            ext‘

                                                        Fax:          214-423-0001
                                                        Email:        m\vinehester@winehester1aw.net

                                                        SEN:          21754350

 III.   Appellce                                        IV. Appellee Attorney(s)

        Person     [jOrganization (choose one)          D        Lead Attorney
                                                        First Name:            Michael

First   Name:        Alejandro                          Middle Name: Vernon

Middle Name:                                            Last       Name:        Winchester

 Last    Name:       Sanchez                            Sulilix:


 Suffix:                                                Law Firm Name: Michael V. Winchester & Associates, P.C.
 Pro Se:     0                                          Address       1:        5601 Granite Parkway, Suite 410

                                                        Address      2:

                                                        City:                   Plano

                                                        State:        Texas                       Zip+4;         75024
                                                        Telephone:              214-423-0000              ext‘

                                                        Fax:              214-423-0001
                                                        Email:        mwinchester@winehesterlaw.net

                                                         SBN:             21754350

 III.    Appellee                                        IV. Appellee Attm'ney(s)

        Person     |:]Organization (choose one)          1:]       Lead Attorney
 [:|
                                                         1* irst   Name:        Gary

 First   Name:                                           Middle Name:

 Middle Name:                                            Last      Name:        Patterson

 Last Name:                                              Suffix:
 l_




                                                  Page2of1O
Sufﬁx:              Law Firm Name: Gaty E. -Patterson, P.C.
Pro Sc:   0         Address   1:      1010 Lamar, Suite 860

                    Address   2:

                    City:             Houston
                    State:    Texas                        ;;p+4;        77002
                    Telephone:         713-223-3095                CXL
                    Fax:      713-223-2121
                    Email:     gpat‘te1'5on@gpattc1'son law.can1

                    SBN:       l5590830




              Page3 of10
V. Perfection 0fAppeal                And Jurisdiction
Nature of Case (Subject matter or type of case):                       l7‘ersonal Injury


Date order orjudgment signed: September                        4,   2015                     Type ofjudgment:          Jury Trial

Date notice of appeal          tiled in trial court:       September 24, 2015

Ifmailed to the      trial   court clerk, also give the date mailed:

interlocutory appeal of appealahle order:                     |:|   Yes        No
Ifyes, please speei ly statutory or other basis on which interlocutory order                          is   appealable (See   TRAP 28):

Accelerated appeal (See             TRAP 28):                 l:l    V53 El N0
ll'yes, please specify statutory or other basis                     on which appeal    is   accelerated:



Parental Termination or Child Protection? (See                        TRAP 28.4):       |:|Yes      ENO
Permissive? (See       TRAP 28.3):                             lj Yes           N0
Ifyes, please speeily statutory or other basis for such status:


Agreed? (See        TRAP 23.2):                                I3 V68         E N0
If yes, please specify statutory or other basis for such status:



Appeal should receive precedence, preference, or priority under                             statute or rule:     l:l   YCS   l>__Sl   N0
Ifycs, please specify statutory or other basis for such status:


Does     this   case involve an amount under $l00.000'.’                      D Yes          No
 Judgment or order disposes ofall                parties   and      issues:         Yes |:INo
 Appeal from       Iinal   judgment:                                          [XI   Yes [I No
 Does the appeal involve             the constitutionality or the validity 01’a statute, rule, or ordinance‘?                     D Yes     No

VT. Actions Extending                Time To Perfect Appeal

 Motion    for   New Trial:                       I:lYcs IE           No               Ifycs, date ﬁled:

 Motion    to   Modify Judgment:                  |:|Yes               No              Ifyes, date ﬁled:

 Request for Findings of Fact
 and Conclusions ol'Law:
                                                  [:1   Yes     E No                   ﬂyeg) date ﬁled;

                                                  |:|Yes              N0               lfyes, date tiled:
 Motion     to Rcinstate:

 Motion under TRCP             30621:
                                                  D Yes               No               lfycs, date tiled:


 Other:                                           E] Yes              No
 Ifother, please specity:

 V]_l.   Indigency      Of Party:           (Attach ﬁle-stamped copy of affidavit, and extension motion                         if ﬁled.)



 Affidavit tiled in        trial   court:        I:l    Yes     D No                   If yes, date tiled:


 Contest ﬁled       in trial court:              l:lY‘55       lg N0                  Tfyes, dais     ﬁll’-Cl:




 Date ruling on contest due:

 Ruling on contest:           |:|   Sustained           I:I   Overruled               Date Ofrulingj

                                                                                        Page4of1O
VIII. Bankruptcy


Has any    party to the courﬂsjudgment tiled for protection in bankruptcy which might affect
                                                                                             this appeal’?                        |jYes           No
Ifyes, please attach a copy ofthc petition.




Date bankruptcy              tiled:                                          Bankruptcy Case Number:




IX. Trial    Court And Record

Court:       157st          IUDICIAL DISTRICT                                     Clerk's Record:

 County:    HARRIS                                                                Trial   Court Clerk:           District   I:]   County

 Trial Court Docket            Number (Cause N0.):       2012-72845               Was clerk's   record requested?            [E Yes        D No
                                                                                  lfyes. date requested:         September 24, 2015

Trial   Judge (who           tried or disposed   of case):                        lfno, date   it   will   be requested:

First   Name:                Randy                                                Were payment arrangements made with clerk?
 Middle Name:                                                                                                                      |X|Yes   BN0        Ijludigent

 LasLName:                   Wilson
                                                                                  (Note:   No request      required under   TRAP 34.5(a),(b))
 Suffix:

 Address    1:                201 Caroline, 11th Floor

 Address 2       2




 City:                        Houston
 State:     Texas                                  Zip   + 4:   ‘77002

 Telephone:               713-368-6230               CXL

 Fax:
 Email:




 Reporter's or Recorder's Record:

 ls   mere 21 reporter's record?                    |X]Yes   D No
 Was reporter's            record requested?             Yes D No

 Was     there a reporter's record electronically recorded?              X Yes D No
 Ifyes, date requested: September 24, 2015

 llino, date         it   will be requested:

 Were payment arrangements made with the court reporter/court recorder?                        Yes    D No Dmdigem




                                                                              Page5of10
   Court Reporter                                E] Court Recorder
|:| Ollieial                                     D      Substitute




First Name:            Sheri

Middle Name:
Last Name:             Ullrich

Suffix:

Address     l:         201 Caroline,    l   lth Floor

Address     2:

City:                  Houston
State:     Texas                               Zip +4: 77002

Telephone:           713-368-6242                ext.

Fax:

Email:      sheri_ul lrich@j ustex.net

X. Supersedeas         Bond
 Supersedeas bond        filed: |:|   Yes E]     No       lfyes, date ﬁled:

 Will ﬁle:       D Yes         No


XI. Extraordinary Relief

Will you request extraordinaiy relief (e.g. temporary or ancillary reliel) Ii'om this Court?                    D Yes        No
 Ifyes, brieﬂy state the basis for your request:



XII. Alternative Dispute Resolution/Mediation (Complete section                         if ﬁling   in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, I0th, 11th, 12th, 13th,
or 14th Court of Appeal)

 Should this appeal be referred         to   mediation?
                                                                D YCS         NO
If no, please speeify:Appeal frame\vork not applicable to this case

 Has the case been through an          ADR procedure‘?               Yes   D No
 If yes,   who was     the mediator?    Nancy Huston
 What type of ADR procedure?                 Evaluative

 At what stage did the ease go through            ADR?           Prc-Trial    D    Post-Trial      D   Other

 Ifother, please specify:

 Type of case’?         Personal Injury
 Give a brief description of the        issue to be raised     on appeal, the   relief sought,   and the applicable standard for review,    if   known   (without
 prejudice to the right to raise additional issues or request additional relief):
 Denial of P laiutiff‘ s No Evidence Motion for Sunnnzuy Judgment on Defendants’ Aflinnative Defenses, Order denying
                                                                                                                     Plainliff’s                 JNOV and Motion for
 New Trial,  and adverse evidentiary rulings.

 How was the ease disposed ol?                 Trial

 Stimmary of relief granted, including amount of money judgment, and ifany, damages awarded. Actual-$ 70,850.00;l’re            I                   Interest~
                                                                                                                      $23,321.03;C Om C OS t 5 «$17,879.32
                                                                                                                                       ‘t


 Ifinoney Judgment, what was the amount? Actual damages;
                 _
                                                                                  $170,850.00

 Punitive (or similar) damages:

                                                                                Page 6 ofl0
Attorney's fees   (trial):

Attorney's fees (appellate):

Other:

lfother. please specify:




Will you challenge this Court'sjurisdiction‘?                    |:|Yes             No
Does judgment have language           tl1at   one or more parties "Lake notliing"?               El Yes           No
Does judgment have a Mother Hubbard clause’?                          Yes     |:]   No
Other basis for ﬁnality?         Appealable Order

Rate the complexity ofthe case (use             1   For least   and   5 for   most complex):       [XI   1   D2 D D4      3        [:I 5

Please   make my answer to        the preceding questions             known to      other parties in this case.               Yes E] No

Can   the parties agree      on an appellate    mediator‘?       D Yes E No
Tfyes, please give name, address, telephone. fax and email address:

Name                                  Address                                   Telephone                              Fax                           Email



Languages other than English          in   which the mediator should be proﬁcient:

Name of person ﬁling out mediation              section of doeketing statement:               R. James       Amaro



XIII. Related Matters

List any pending or past related appeals before this or                 any other Texas appellate court by             court, docket   number, and   style.



Docket Number:                                                                                           Trial Court:


   Style:

      Vs.




                                                                                     Page7of10
XIV. Pro Home Program: (Complete section             if   ﬁling in the   1st,   3rd,   Stli,   or 14th Courts of Appeals)

The Courts ofAppeals     listed above, in conjunction     with the State Bar ofTcxas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to        place a lirrrited number ofeivil appeals with appellate counsel who will represent the appellant                  in

the appeal before this Corrrt.

                              solely responsible for screening and selecting the civil cases for inclusion in the Program
                                                                                                                              based upon a number of
The Pro Bono Committee         is
                                                                                                               the Committee, and can be matched
discretionary criteria, including the ﬁnancial means ofthc appellant or appcllee. [fa case is selected by
                                                                                                 without   charging   legal fees. More information
with appellate counsel, that counsel will take over representation of the appellant or appcllee
                                                                                               form          Clerk's Office  or on the Internet at
regarding this program can be found in the Pro Bono Program Pamphlet       available  in paper       at the
www.tcx~app.org. ifyour case is selected and matched      with a Volunteer lauyer,  you  will receive a  letter ﬁ‘om  the Pro Bono Committee within
thirty (30) to forty-ﬁve (45)days after submitting this Dockcting Statement.
                                 ifyou submit your case For possible inclusion in the Pro Bono Program, the Pro Bono Committee will
                                                                                                                                          select
Note: there is no guarantee that
                                                                                                         seeking  other counsel      represent you
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego
                                                                                                                                 to

                                                                               Bono  committee    transmit publicly  available facts  and
in this proceeding. By signing your narue below, you are authorizing the
                                                                          Pr'o                 to
                                                                                                                  pool ofvoluntccr appellate
information about your case, including parties and background, through selected Internet sites and Listsew to its
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program‘?                            I:l       Yes     No

Do you authori/.e the Pro Bono Committee to contact your trial counsel ofrecord                     in this   matter to answer questions the committee     may have
regarding the appeal?    l:l Y55    N0

Please note that any such conversations would be maintained as conﬁdential by the Pro                         Bono Committee and the information used solely        for

the purposes ofeonsidering the case for inclusion in the Pro Bono Program.

                                                                                                                                       does your income exceed   200% of
Ifyou have not previously tiled an afﬁdavit of Indigency and attached a lile-stamped copy ofthat                          aflidavit,

the US. Department of Health and Human Services Federal Poverty Guidelines‘?
                                                                                          Yes             D               D No
 These guidelines can be found

 Are you willing to
                                    in the   Pro Bono Program Pamphlet as well as on the intcrnet

                      disclose your ﬁnancial circumstances to the Pro            Bono Committee‘?
 lfyes, please attach an Afﬁdavit of Indigency completed and executed by the appellant or
 Ofﬁee or on the internet at lrttp://w\vw.tex-ap ;.org. Your participation in the Pro Bono Program
                                                                                                              l:l   YC3   ~
                                                                                                                     at ht’tp://aspe.hhs.g0v/goverty/Oopoverg.shtm|.




                                                                                             appellee. Sample forms may be found in the Clerk's
                                                                                                    may be conditioned upon your execution of
 an afﬁdavitunder oath as to your ﬁnancial circumstances.

 Give a brief description of the  issues to be raised on appeal, the relief sought, and the applicable standard ofrcview, if known (without
 prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




 XV.   Signature




 Signature of counsel (or pro sc party)                                                                       Date:               October 27, 2015




 Printed   Name:    R. James   Amaro                                                                           State   Bar No.:   24036134




 Electronic Signature: R. James        Amaro /s/
       (Optional)




                                                                          Page8of10
XVI. Certiﬁcate of Service

The undersigned counsel         eertiiies that this Lloeketing         statement has been served on the following lead counsel for      all parties to   the trial

          order orjudgment as follows on Qgtobey 2, 2015

                                              ~
court's

//                                               l




                                                           7



Signaiu1'e'I§f counsel (or pro se party)                                                 Eleetronie Signature:
                                                                                                  (Optional)

                                                                                         State   Bar No.:      24036134
Person Served
Certiﬁcate of Service Requirements           (TRAP 9.5(e)): A           ecrtiﬁczlte ofservice   must he signed by the person who made the service and must
state:

                                 (I) the date and manner of service;
                                 (2) the name and address of each person served, and
                                 (3) if the person served is apz1rty’s attorney. the name            of the party represented hy   that attorney




Please enter the following for each person served:


Date Served:          October   2,   2015

Manner Served: eSerVed

First Name:           Michael

Middle Name:          VCFHOI1

Last Name:            Wimillestel‘

Suffix:

 Law Firm Name;Miehae1 V. Winchester & Associates, P.C.
 Address      1;      5601 Granite Parkway, Suite 410
                                                       V



 Address      2:                                                                    l




 City;                Plano

 State        Texas                           Zip+4:           75024

 Telephoncg           214-423-0000            ext,

 Fax;          214-423-0001

 Ema;    1;   m\vi11ehester@\Vi11ehesterlawnet

 IfAttorney, Representing Party's           Name:
 Please enter the following for each person sewed:




                                                                                Page 9 of10
Date Served:       October '7, 2015

Manner Served: cServed

First   Name:      GQW
Middle Name:

Last Namc:         Patterson

Sufﬁx:

Law Firm Name; Gaty E. Patterson.         P.C.

Address    1;       I010 Lamar, Suite 860
Address    2:


City;               Houston
State      Texas         V
                                          Zip+4:   77002

 Telephone:        713-223-3095       1


                                          ext.

Fax;        713-223-2121

Email;     gpaLterson@gpattcrson[aw.com

If Attorney,    Representing Party's Name:




                                                           Page10of10